Title: To Thomas Jefferson from André Limozin, 19 August 1787
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 19th august 1787.

Since my former of the 10th instant, I am deprived of your most honored favors. Since I think it my duty to inform your Excellency of every thing passing relating the welfare, or interest of America, I take the Freedom to acquaint your Excellency that there is a Scheme in view which the author designs to lay under the Eyes of the French Minister. If that scheme should take place, it would be very much against the advantage of the American Planters, and surely as much so as Mr. Robt. Morris’s Contract was.
The Scheme is to establish a French House in America to purchase alone all the Tobacco wanted by the Farmers Generals, on the account of whom the purchase and Shipment would be made, and the House would charge only 2½⅌ Cent Commission. The author of that Scheme Saith that the Said house having alone the Commission of the Farmers Generals, he can assure that he might become Master of the prices of Tobacco which he would be certain to get it reduced of 25 ⅌ Ct. It is certain that the number of purchasers of a commodity being very much lessend, the prices  of it must decline: he assures that if the Farmers will accept his offer, he will give them good Security, and that they will find an advantage every year on their purchases for about 1500, thousand Lyvers. It [is] needless for me to write to your Excellency fuller on that Matter because your Excellency can feel at least as well as I do the consequences of Such a Scheme, which should distroy intirely the Liberty of trade.
I have the honor to be with the highest regard Your Excellency’s most obedient & very Humble Servant,

Andre Limozin

